Pee Cueiam.
A boy, while playing ball in Union City, New Jersey, was struck and injured by defendant’s automobile. The jury returned a verdict in favor of the boy’s mother for $1,000 for expenses incurred by her, and a verdict in favor of the lad for $1,250.
The plaintiffs’ rule for a new trial rests on the issue of •the adequacy of the damages in favor of the boy. In the light of the testimony of plaintiffs’ physician that he has made a complete recovery and that he merely suffers from a little toeing-in, it is unnecessary to disturb the verdict of the jury.
The rule will be discharged.